Citation Nr: 1539743	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-17 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a right knee disorder.

3.  Entitlement to service connection for a right thigh disorder (claimed as right leg disorder), to include as secondary to a right knee and low back disorder.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to a right knee and low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In April 2013, the Board reopened the claim for service connection for a right knee disorder and remanded that, as well as the claims for a low back disorder, right thigh (claimed as right leg) disorder, and right hip disorder for further development to include VA examinations.  As will be discussed further, the Board finds that the RO did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the issue of service connection for a right knee disorder, a low back disorder, to include as secondary to a right knee disorder, a right thigh disorder (claimed as right leg disorder), secondary to a right knee and low back disorder, and a right hip disorder, secondary to a right knee disorder and low back disorder must be remanded for further development.  The Board notes that the Veteran, in his June 2008 notice of disagreement, raised service connection claims for his right thigh and right hip as secondary to his right knee and low back disorders.  The Veteran has always maintained that service connection for his right thigh and right hip is warranted on a secondary basis, and as such those claims will only be considered on a secondary service-connection basis.  

Regarding the right knee claim, the Veteran has reported that he fell on the infiltration course during basic training in approximately March 1965 and tore cartilage in his right knee.  Additionally, in a September 2009 VA Form 9, Appeal to the Board, the Veteran stated that, ten weeks after basic training, during AIT, a physician at Fort Dix told him that his right knee was okay to return to duty.  He reported playing basketball days later when his right knee "turned" 360 degrees with his right foot facing backwards.  He stated that an ambulance was called and that he was taken to the hospital where fluids were drawn off of his right knee.  

Regarding the Veteran's low back claim, in a June 2008 statement, he asserts that his current low back disorder was also related to his fall on the infiltration course during basic training at Fort Knox.  Alternatively, in a September 2009 statement on his VA Form 9, substantive appeal, the Veteran reported that his lower back "went numb" during service at Fort Bragg in June 1966.  

In August 2013, the Board reopened a claim for service connection for a right knee disorder and remanded the issue, along with the other claims on appeal.  The RO was instructed to contact the National Personnel Records Center (NPRC) and any appropriate government agency to obtain copies of any service treatment records at the Fort Knox or Fort Bragg Army Hospitals, to provide the Veteran with the appropriate authorization forms for the release of private treatment records relevant to the claims on appeal, and to schedule the Veteran for VA examinations to determine the etiology of the claimed right knee, low back, right thigh, and right hip disorders.  

In July 2013, the Veteran was scheduled for a VA examination, however the examiner did not have a complete record upon which to base an opinion as there had been no development conducted to obtain outstanding Fort Knox or Fort Bragg Army Hospital in-service treatment records, or outstanding private treatment records.  As such, the Board finds that the July 2013 VA examination is incomplete for rating purposes.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly as the prior examination conducted in July 2013 is incomplete for rating purposes, the Board finds that remand is again necessary for further development, and to afford the Veteran a new examination to address the etiological questions noted above in order to be in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.  

2.  The RO should assist the Veteran in obtaining any and all private treatment records related to the claims on appeal, to include sending the Veteran authorization forms for the release of any identified outstanding private treatment records.

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e)  (2015).

3.  The RO should contact the National Personnel Records Center (NPRC) and any appropriate government agency to obtain copies of any service treatment records that have not been associated with the record, to specifically include any treatment for a right knee disorder at the Fort Knox and Fort Bragg Army Hospitals.

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e)  (2015).

4.  Thereafter, the RO should schedule the Veteran for a VA joints examination with an examiner who hasn't previously examined him to determine the nature and etiology of any current right knee disability.  The examiner must review the Veteran's Virtual VA and VBMS claims file and note that review in the examination report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:

a)  Identify any right knee disability, to include arthritis.  

b)  Opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed right knee disability had its onset in or is etiologically related to the March 1965 in-service fall on the infiltration course during basic training, or the basketball incident in which he turned his right knee and had to be taken to the hospital.  The examiner should accept as accurate the Veteran's statements regarding his injuries.  
c)  Identify any low back disability.

d)  Opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed low back disability had its onset in or is etiologically related to the March 1965 in-service fall on the infiltration course during basic training.  The examiner should accept as accurate the Veteran's statements regarding his injuries.  

e)  Opine whether it is at least as likely as not (50 percent probability or more) that any low back disability was caused by a right knee disability.

f)  Opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed low back disability is aggravated by a right knee disability.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

5)  IF a right knee or low back disability is found to be related to service, the examiner should be requested to render an opinion regarding the following:

a)  Identify any right thigh disability.

b)  Opine whether it is at least as likely as not (50 percent probability or more) that any right thigh disability was caused by a right knee disability.

c)  Opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed right thigh disability is aggravated by a right knee disability.

d)  Opine whether it is at least as likely as not (50 percent probability or more) that any right thigh disability was caused by a low back disability.

e)  Opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed right thigh disability is aggravated by a low back disability.

f)  Identify any right hip disability.

g)  Opine whether it is at least as likely as not (50 percent probability or more) that any right hip disability was caused by a right knee disability.

h)  Opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed right hip disability is aggravated by a right knee disability.

i)  Opine whether it is at least as likely as not (50 percent probability or more) that any right hip disability was caused by a low back disability

j)  Opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed right hip disability is aggravated by a low back disability.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




